                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                              EASTERN DIVISION

Jason Fialkoff and Jeff Knipe,
                                                 CIVIL ACTION FILE NO. 6:19-cv-2041
                     Plaintiffs,
v.
                                                 COMPLAINT
VGM Group, Inc.; Compass Group USA,
Inc.; and Foodbuy, LLC,

                     Defendants.


         COME NOW, the Plaintiffs, Jason Fialkoff and Jeff Knipe, and for their
Complaint against Defendants, VGM Group, Inc., Compass Group USA, Inc. and
Foodbuy, LLC, allege as follows:
                      PARTIES, JURISDICTION AND VENUE
         1.   Plaintiff Jason Fialkoff (“Fialkoff”) is a resident of Florida.
         2.   Jeff Knipe (“Knipe”) is a resident of Florida.
         3.   VGM Group, Inc. (“VGM”) is an Iowa corporation with its principal place
of business in Waterloo, Iowa.
         4.   Compass Group USA, Inc. (“Compass”) is a Delaware corporation with its
principal place of business in North Carolina.
         5.   Foodbuy, LLC is a Delaware limited liability company with its principal
place of business in North Carolina, and is a subsidiary of Compass. Foodbuy operates
Compass’ rebate processing and Group Purchasing Organization lines of business.
         6.   There is complete diversity between Plaintiffs and Defendants and the
amount in controversy exceeds $75,000. This Court has jurisdiction pursuant to 28
U.S.C. § 1332(a).
         7.   This action arises from and relates to Independent Contractor Agreements
in which Fialkoff, Knipe and VGM irrevocably agreed and consented to submit to this


69189227.4
Court’s jurisdiction with respect to any action to enforce any claim, cause of action, or
any matter arising from or in any way related to the Independent Contractor Agreements.
         8.    Upon information and belief, VGM assigned the Independent Contractor
Agreements to Compass on or about January 1, 2019. As VGM’s assignee, Compass is
obligated to submit to this Court’s jurisdiction to the same extent VGM was obligated
under the Independent Contractor Agreements.
         9.    Upon information and belief, Compass has acted through its subsidiary
Foodbuy with respect to matters related to the Independent Contractor Agreements, and
Foodbuy is therefore obligated to submit to this Court’s jurisdiction per the terms of said
contracts.
         10.   Venue is proper in this Court Division.
                              FACTUAL ALLEGATIONS
                       VGM’S CLIENT REWARDS BUSINESS
         11.   On or about December 17, 2010, VGM acquired JKI Client Rewards, a
Florida-based company that provided rebates and incentive programs to restaurant chains
for food and non-food purchases.
         12.   JKI Client Rewards became part of VGM Club, a division of VGM, and
was renamed VGM Client Rewards.
         13.   VGM Client Rewards offered reduced purchasing costs to restaurant chains
through agreements with manufacturers to provide discounted pricing and rebates on
items purchased from the manufacturers.
         14.   VGM Client Rewards also offered product analysis, contract management,
purchase data collection and other services to its restaurant chain members.
         15.   VGM partnered with Foodbuy for rebate tracking and opportunity analysis.
         16.   VGM Client Rewards was authorized by its members to collect and
distribute rebates on their behalf and retain a portion of the rebates for program
administration.


                                             2
69189227.4
  FIALKOFF AND KNIPE’S INDEPENDENT CONTRACTOR AGREEMENTS
         17.    Fialkoff and Knipe were independent contractors with JKI Client Rewards
prior to VGM’s acquisition of the company.
         18.    VGM approached Fialkoff and Knipe with a form of Independent
Contractor Agreement to retain their services for VGM.
         19.    Fialkoff and D. Jay Ellis, on behalf of VGM, executed an Independent
Contractor Agreement with an effective date of December 16, 2010.
         20.    Also on or about December 16, 2010, Knipe and VGM executed an
Independent Contractor Agreement.
         21.    Fialkoff and Knipe’s Independent Contractor Agreements were virtually
identical, containing the same terms and conditions and referring to Fialkoff and Knipe as
“Contractor.”
         22.    Section 1 of the Independent Contractor Agreements set forth the
“Responsibilities of Contractor,” which included, among other things: (i) solicitation of
new customers to participate in the VGM Client Rewards program and attempting to
influence their purchasing decisions; (ii) maintaining and enhancing relationships with
clients currently participating in the VGM Client Rewards program; (iii) meeting and
communicating with assigned clients; and (iv) presenting product conversion
opportunities to clients as specified by VGM.
         23.    Section 2 of the Independent Contractor Agreements set forth the “Service
Fees” payable to Fialkoff and Knipe as Contractors.
         24.    Under Section 2(e) of the Independent Contractor Agreements, Service
Fees were to be paid as a percentage of “Rebate Revenue” that VGM received in
connection with clients for which Fialkoff and Knipe obtained an executed agreement for
reward program tracking through Foodbuy.
         25.    The term “Rebates” is defined in Section 2(c) of the Independent
Contractor Agreements as “sums paid to VGM by Foodbuy, producers, manufacturers or
distributors of food/beverage or non-food goods and services, or other sources as
                                             3
69189227.4
consideration for purchases of such goods and services” by clients for which Fialkoff and
Knipe obtained an executed agreement for reward program tracking through Foodbuy.
         26.   Under Section 2(d) of the Independent Contractor Agreements, “Rebate
Revenue” is defined as “Rebates less sums paid from VGM to” clients for which Fialkoff
and Knipe obtained an executed agreement for reward program tracking through
Foodbuy.
         27.   Fialkoff and Knipe performed the services described in their Independent
Contractor Agreements for VGM from approximately December 17, 2010 until VGM
Client Rewards was sold to Compass and/or Foodbuy, on or about January 1, 2019.
  VGM FAILED TO PAY SERVICE FEES FOR CERTAIN REBATE REVENUE
         28.   VGM paid Fialkoff and Knipe’s Service Fees in arrears. Fialkoff and Knipe
typically received their Service Fees in the middle of each month for clients’ purchasing
activity that occurred five months prior. As an example, VGM paid Fialkoff and Knipe
Service Fees in mid-May 2019 from the Rebates VGM was paid on their clients’
purchases during December 2018.
         29.   VGM provided Fialkoff and Knipe with spreadsheets on a monthly basis
that reflected how their Service Fees were computed.
         30.   Fialkoff and Knipe received information in or about June 2018 that VGM
was receiving money for client purchases of items sold under distributors’ private labels.
These payments are commonly referred to as Distributor Private Label (“DPL”).
         31.   Fialkoff and Knipe were not previously familiar with DPL, were not aware
if VGM had been receiving DPL, and were not aware how VGM treated DPL as part of
its rebate program.
         32.   Fialkoff began inquiring about DPL to Keith Kilgore, President of VGM
Client Rewards, in June 2018.
         33.   Mr. Kilgore represented to Fialkoff that VGM began receiving DPL in
2018 and that some clients would begin receiving DPL as part of the VGM Client
Rewards program, while others would not.
                                            4
69189227.4
         34.    Upon information and belief, a significant amount of the DPL VGM
received was paid by Sysco Corporation (“Sysco”) for purchases of its private label
products.
         35.    VGM referred to Sysco’s DPL both as a rebate and as Sysco Marketing
Incentive (“SMI”). VGM used the latter term because it claimed Sysco’s payments were
an incentive to market the company’s private label products.
         36.    Fialkoff and Knipe prepared an email to Mr. Kilgore, which Fialkoff sent
on June 12, 2018. Fialkoff wrote to Mr. Kilgore:
         Keith –

         Following yesterday’s call, I was left feeling uneasy about how we are choosing to
         handle the funds that were the topic of conversation. I called Jeff [Knipe] for his
         opinion on how the call went and he too felt the same. Regardless of how the
         company ultimately decides to handle the revenues generated from SMI, we both
         felt it important to address these concerns with you. I have copied Jeff who may or
         may not have something to add but the below outlines our concerns.

         I understand we are calling these funds “Sysco Marketing Incentives” and I also
         understand that the revenues are category-driven rather than item-driven but in the
         end, no matter what it is that we decide to call them or how it is that the funds are
         captured, these are revenues that are directly related to purchases made by our
         clients.

         We have always told our clients that the only way we make money is thru a
         portion of the rebates that they earn. ….

         I am not exactly sure when the SMI funds began to be paid out to CR by Foodbuy
         but that’s not important. What I do know is that for as long as they have been
         coming in they have never been a topic of conversation and until now have never
         been shared with our clients.

         Client Rewards has now made the decision to split a portion of the funds with our
         clients but how the splits are being handled seems to remain a question. ….

         If we look at the way we describe our revenue stream to clients and prospective
         clients it seems to me that the only two things we should be considering is do we
         split the SMI funds in the same way that we split the itemized rebates … or if in
         fact they are not rebate dollars do we give 100% of the SMI revenues to our
         clients? If we do anything other than that it puts the credibility of Jeff, JD, Wayne,

                                               5
69189227.4
         Ross, Guy, WAG, myself and everyone else out there representing Client Rewards
         at risk.

         In yesterday’s conversation we talked about what Club does, what CSM does,
         what CC does, etc. but at the end of the day the only thing that should matter is
         what WE do. We have always held ourselves as the clear and transparent option
         for our clients. I want to be able to continue to hold us in the same light.

         It’s a very small industry and one where executives bounce around a lot. Our
         reputation is our strongest asset. Let’s be sure to keep that in mind as we navigate
         through how best to handle this revenue steam now and moving forward.

         I hope you are able to see and understand our concerns and look forward to further
         conversation as we try to nail this out.
         37.    Fialkoff tried to obtain detailed information about Sysco DPL payments
generated by his clients’ purchases through the remainder of 2018, but VGM would not
provide that information to him.
         38.    Knipe sent an email to Mr. Kilgore on August 20, 2018 regarding questions
about paying Sysco DPL to clients. Knipe wrote in his email: “You have the answers, not
me. You all have refused to answer my questions as to how long we have been receiving
this money. And I still don’t know who is getting what %’s and who is getting none of
the monies. This is putting our company and me in a bad situation.
         39.    On August 30, 2018, Knipe sent another email to Mr. Kilgore with
concerns about how VGM was handling Sysco DPL. Knipe wrote: “If we need to talk
about each [client] and the reason it’s important to pay them, please let me know. Again,
I don’t know how we determined the payout %’s and why we are paying some accounts
and not others.”
         40.    Mr. Kilgore did not provide any detail on Sysco DPL to Knipe.
         41.    Mr. Kilgore informed Fialkoff in September 2018 that he had submitted the
issue to “J,” which Fialkoff understood to mean James Albritton, Chief Executive Officer
of VGM Client Rewards.
         42.    On October 24, 2018, Fialkoff asked Jeff Cockerham, Chief Operating
Officer of VGM Client Rewards, why Service Fees were not being paid on DPL

                                              6
69189227.4
revenues. Mr. Cockerham responded that James Albritton “just threw a fit and said WE
DO NOT PAY COMMISSIONS ON DPL.”
         43.      To date, VGM has not paid Fialkoff and Knipe any Service Fees for any
DPL revenues paid to VGM for client purchases.
         44.      The DPL payments VGM received were Rebates under the terms of the
Independent Contractor Agreements because they were sums paid to VGM by Foodbuy,
producers, manufacturers or distributors of food/beverage or non-food goods and
services, or other sources as consideration for purchases by clients.
         45.      Because VGM’s DPL payments were Rebates, VGM was required to pay
Service Fees to Fialkoff and Knipe for them.
         COMPASS, FOODBUY AND VGM COORDINATE PROPOSALS TO
         FIALKOFF AND KNIPE TO NEUTRALIZE THE DPL LIABILITIES
         46.      Fialkoff and Knipe did not receive advance notice of Compass’ and/or
Foodbuy’s purchase of VGM Client Rewards.
         47.      While continuing to provide services under their Independent Contractor
Agreements after the January 1, 2019 acquisition, Fialkoff and Knipe discussed the terms
of their ongoing Client Rewards relationships with James Albritton, who now had the
title of CEO Food Service Channel for Foodbuy, and with Mike Knight, Chief Financial
Officer of Foodbuy.
         48.      On January 29, 2019, Fialkoff sent an email to Mr. Albritton as follows:
         James,

         When I first learned about DPL I didn’t understand what it is or the amount of
         revenues that it generates. I now have learned that this is not a program that just
         began in 2018 and I have also learned that it is a very significant revenue stream.
         Client Rewards has generated millions in DPL dollars from clients in Region 2 but
         has chosen not to share any portion with CTB Foodservice Consultants; and until
         recently has not shared any with the clients from which these revenues are derived.
         For over 10 years CTB has been a significant factor building Client Rewards to
         what it has become today. Moving forward, I would like to ensure that DPL is part
         of the CTB compensation plan. Additionally I request that Client Rewards review
         DPL revenues generated by Region 2 since its inception and compensate CTB
                                                7
69189227.4
         with back commissions that are owed. I look forward to your feedback on how we
         can best handle and resolve this matter.
         49.   Fialkoff’s reference to “CTB” meant CTB Client Rewards, LLC dba CTB
Foodservice Consultants, a limited liability company owned by Fialkoff (hereafter,
“CTB”). Fialkoff provided services to VGM through his limited liability company and
individuals who worked for it.
         50.   Fialkoff’s reference to “Region 2” represented his client base at VGM
Client Rewards.
         51.   On March 22, 2019, Mr. Knight sent an email to Fialkoff titled “CTB
transaction” and copied Mr. Albritton and Dennis Hogan, who is Chief Executive Officer
for Foodbuy.
         52.   In this email, Mr. Knight proposed to structure an arrangement with CTB as
a consulting arrangement and a non-compete/non-solicitation agreement.
         53.   Under the proposal, CTB would be paid $4 million over three years in
exchange for the restrictive covenants ($2 million at the beginning of the first year, $1
million at the end of the second year, and $1 million at the end of the third year).
         54.   In addition to the $4 million in restrictive covenant payments, the proposal
communicated by Mr. Knight provided for payments if Fialkoff obtained firm written
agreements with “key accounts” and a declining percentage of revenue for new clients
Fialkoff signed up during the first three years of the new contract.
         55.   The proposal Mr. Knight communicated also provided for payment of
$150,000 per year for three years for consulting services that would include Fialkoff’s
“efforts to train and transfer account relationships over to Foodbuy or Client Rewards
account managers.”
         56.   Later in March 2019 Fialkoff spoke with Mr. Albritton, who said that
Compass and Foodbuy were inclined to cut off negotiations and not work with Fialkoff
after reviewing his response to their proposal, but Mr. Albritton assured Fialkoff that he
was in full control of getting a deal done.


                                              8
69189227.4
         57.   Mr. Albritton also told Fialkoff that he was negotiating to have VGM pay
the $2 million in up-front compensation under the proposed non-compete/non-solicitation
agreement, and that VGM would make the payment because VGM could show it as a part
of the sale transaction rather than a direct expense.
         58.   Mr. Albritton sent Fialkoff a draft Consulting Agreement on April 16, 2019
with signature blocks for Fialkoff and Compass.
         59.   Exhibit C to the draft Consulting Agreement provided that VGM would pay
Fialkoff $2 million in restrictive covenant fees within 30 days after the Consulting
Agreement’s effective date, and Compass would pay Fialkoff the remaining $2 million in
restrictive covenant fees in subsequent years.
         60.   Mr. Albritton separately told Knipe that VGM would directly pay him the
initial restrictive covenant fees for his proposed contract with Compass/Foodbuy.
         61.   On April 26, 2019, Alexander Stokas, Assistant General Counsel for
Compass, sent an email titled “Jason Fialkoff consulting agreement” to Mr. Albritton
copying Mr. Hogan, Mr. Knight, and Tracey Downs, the Director of Human Resources at
Foodbuy.
         62.   Mr. Albritton forwarded this email to Fialkoff.
         63.   Mr. Stokas outlined certain changes to Fialkoff’s draft Consulting
Agreement that were made in a new version attached to his April 26, 2019 email,
including Fialkoff’s request to clarify that “DPL rebates paid to Foodbuy by distributors
will be included as part of the commission calculation for New Clients.”
         64.   On May 3, 2019, Mr. Stokas sent a copy of the Consulting Agreement to
Fialkoff for his review and signature, noting that Compass would return a countersigned
copy “pending confirmation from VGM that they are ready to proceed with the payments
that they will send to you directly.”
         65.   Mr. Stokas also sent a Consulting Agreement to Knipe on May 3, 2019.
         66.   The Consulting Agreements Mr. Stokas sent to Fialkoff and Knipe
(together, the “Consulting Agreements”) recite that VGM sold Compass all of its assets
                                              9
69189227.4
related to its Client Rewards division and others (the “Purchased Business”) pursuant to
an Asset Purchase Agreement (the “Purchase Agreement”), and Compass “acquired all of
VGM’s rights stemming from any contracts, agreements, arrangements, understandings
and privileges with any independent contractors that provided services to the Purchased
Business[.]”
         67.   Upon information and belief, Compass either directly purchased VGM
Client Rewards’ assets under the Purchase Agreement or caused Foodbuy to do so as the
Compass subsidiary operating its rebate processing and Group Purchasing Organization
lines of business.
         68.   Fialkoff and Knipe had not previously been informed that their Independent
Contractor Agreements were acquired by Compass or Foodbuy.
         69.   Fialkoff and Knipe were not given the option to continue providing services
under their Independent Contractor Agreements rather than enter into the Consulting
Agreements.
         70.   Upon information and belief, Compass and Foodbuy did not intend to work
with Fialkoff or Knipe under the terms of their Independent Contractor Agreements, or
any terms other than the Consulting Agreements’ terms.
         71.   The Consulting Agreements recited that they would be effective May 3,
2019 and their purpose was to confirm the parties’ agreement related to the services that
Fialkoff, Knipe and their respective legal entities (hereafter, the “Consultants”) would
provide for Compass, the payments that Consultants would receive from Compass and
VGM, and the covenants that Consultants would agree to in order to receive such
payments and to protect Compass’ purchase under the Purchase Agreement.
         72.   The Consulting Agreements did not provide for any payments to
Consultants for the period of time since the Purchase Agreement closed and Compass or
Foodbuy became VGM’s assignee under the Independent Contractor Agreements.
         73.   Fialkoff and Knipe understood that their relationship with Compass or
Foodbuy, if any, would be as set forth in the Consulting Agreements if they chose to sign.
                                            10
69189227.4
         74.   The immediate payment of restrictive covenant fees was removed from
both Consulting Agreements, and no payments from VGM to Fialkoff, Knipe or their
legal entities were addressed in the Consulting Agreements.
         75.   Instead, Mr. Albritton sent documents titled “Confidential Settlement
Agreement and Mutual Release” to Fialkoff and Knipe on May 3, 2019 that conditioned
VGM’s payment of the amounts Compass and Foodbuy proposed as up-front restrictive
covenant fees on Fialkoff and Knipe’s release of all compensation claims against VGM,
their acknowledgment that VGM assigned their Independent Contractor Agreements to
Compass, their agreement to keep the terms of the transaction confidential, and other
terms and conditions.
         76.   Mr. Albritton sent the Confidential Settlement Agreement and Mutual
Releases to Fialkoff and Knipe from his private Gmail account rather than his
foodbuy.com email account.
         77.   Upon information and belief, Compass and Foodbuy coordinated with
VGM to restructure the proposals to Fialkoff and Knipe in order to obtain releases of
liability for unpaid DPL commissions on a confidential basis while securing Fialkoff’s
and Knipe’s services as independent contractors, which would discourage them from
communicating with Client Rewards members about the non-payment of DPL rebates.
         78.   Fialkoff and Knipe shared an understanding that if they signed the
settlement agreements, they would be prohibited under the documents’ confidentiality
terms from speaking with any clients about the fact DPL rebates were not paid to them.
         79.   Fialkoff and Knipe did not sign the Consulting Agreements or settlement
agreements.
COMPASS AND FOODBUY BEGAN DEFAMING FIALKOFF AND KNIPE AND
      INTERFERING IN THEIR BUSINESS RELATIONSHIPS AFTER THEY
                  DECLINED THE CONSULTING AGREEMENTS
         80.   On or about May 14, 2019, Fialkoff and Knipe informed Compass and
Foodbuy that they declined to sign the Consulting Agreements and had decided to work
                                           11
69189227.4
instead with Consolidated Concepts, Inc., which also serves restaurant chains in group
purchasing.
         81.    On or about May 16, 2019, Jeff Cockerham, Vice President of Foodservice
& Distribution for Client Rewards, sent an email using Constant Contact to clients of
Fialkoff and Knipe with the subject line: “Double Your Client Rewards Rebates.”
         82.    Upon information and belief, Mr. Cockerham is directly employed by
Compass in his position for Foodbuy.
         83.    Mr. Cockerham’s email was personalized for each recipient, listing only
that recipient’s email address in the “to” line and using the recipient’s name in the body.
         84.    Mr. Cockerham’s email announced that Foodbuy acquired VGM Client
Rewards earlier in 2019 and had “restructured our business model to benefit our
members.”
         85.    Redundantly, Mr. Cockerham’s email stated: “Under our new business
model, all employees are direct employees of Client Rewards, a division of Foodbuy.”
         86.    Mr. Cockerham’s email continued: “Those who previously managed your
account were highly commissioned independent contractors. We would like to make
you a ‘Direct Member’ of Client Rewards. What does this means [sic] to you? Simply
stated, your rebates will double. Because no commissions will be paid to employees we
are now able to double your normal rebate checks.” (Emphasis in original).
         87.    Mr. Cockerham’s email also announced: “[w]e will also provide a
dedicated Non-Commissioned Account Manager, to manage your account.” (Emphasis
in original).
         88.    Upon information and belief, substantially the same email was sent by Mr.
Cockerham or another Compass or Foodbuy employee to each client Fialkoff and Knipe
worked with at VGM Client Rewards soon after they declined to sign Compass’
commission agreements.
         89.    Upon information and belief, Compass and/or Foodbuy had engaged other
commissioned independent contractors for Client Rewards and continue to use
                                             12
69189227.4
commissioned independent contractors in their Client Rewards business.
         90.   Mr. Cockerham’s emails blatantly attempted to poison the relationships
between Fialkoff, Knipe, and their clients by falsely portraying Fialkoff and Knipe as
having taken in commissions as much as half of the rebate revenues that members of
VGM Client Rewards were eligible to receive.
         91.   Mr. Cockerham’s emails falsely implied that restaurant chains that signed
up directly with VGM Client Rewards received greater rebates than restaurant chains that
signed up through an independent contractor like Fialkoff and Knipe.
         92.   In reality, as Mr. Cockerham, Compass and Foodbuy knew well, VGM
Client Rewards members were eligible for the same rebate payments regardless if they
worked with an independent contractor or not.
         93.   Compass and Foodbuy chose to refer to “highly commissioned independent
contractors” in its emails to undermine the relationship between Fialkoff, Knipe and their
clients by attacking Fialkoff and Knipe’s integrity and trustworthiness.
         94.   Compass and Foodbuy were aware that VGM had withheld DPL payments
from Client Rewards members and knew that rebate payments would be increasing
because Compass and Foodbuy intended to pay DPL rebates to members going forward.
         95.   Compass and Foodbuy representatives, including the Chief Operating
Officer – Foodservice for Foodbuy, Scott Sanders, followed up on Mr. Cockerham’s
email by placing calls to Fialkoff and Knipe’s client base, making the same and similar
false statements about Fialkoff and Knipe’s commissions limiting their rebate revenue.
         96.   Upon information and belief, Mr. Sanders is directly employed by Compass
in his position for Foodbuy.
         97.   Fialkoff and Knipe, through counsel, sent Compass demands on May 19,
2019 and May 24, 2019 to cease and desist from defaming them while promoting Client
Rewards. Compass refused to comply with the demands.
         98.   Compass and Foodbuy communicated to Fialkoff and Knipe’s clients that
rebates would increase solely due to the elimination of commissioned independent
                                            13
69189227.4
contractors in hopes that clients would not ask questions that would require Compass or
Foodbuy to disclose that DPL payments had been kept by VGM Client Rewards instead
of being paid to them.
         99.    When they were asked about DPL payments, Mr. Cockerham and Mr.
Sanders, during separate phone calls with clients of Fialkoff and Knipe, falsely stated that
Fialkoff and Knipe were responsible for setting up their clients’ DPL rebates and Client
Rewards would need to investigate whether the clients were owed money.
         100.   Mr. Cockerham and Mr. Sanders knew when they made these statements
that Fialkoff and Knipe had no role in setting rebate rates for VGM Client Rewards
members and had no power to change them.
         101.   Mr. Cockerham and Mr. Sanders knew when they made these statements
that clients had not been paid DPL they were entitled to because VGM Client Rewards
chose not to pay the clients.
         102.   Compass and Foodbuy became aware of VGM’s failure to pay DPL rebates
to Client Rewards members before one or the other purchased VGM Client Rewards.
         103.   Compass or Foodbuy chose to purchase VGM Client Rewards anyhow and
excluded the DPL liabilities from the transaction with the intention that they would
remain with VGM.
         104.   Rather than proactively correct the withholding of DPL rebates from Client
Rewards members by paying members what they were owed, or requiring VGM to pay
the members what they were owed, Compass and Foodbuy intended to conceal the issue,
including by coordinating with VGM the offer of Settlement Agreements and Consulting
Agreements to Fialkoff and Knipe in hopes they would not disclose the non-payment of
DPL rebates to Client Rewards members.
         105.   Just as the Consulting Agreements stated that their purpose was to protect
Compass’ purchase of VGM Client Rewards assets under a Purchase Agreement,
Compass and Foodbuy have attempted to conceal the non-payment of rebates by VGM
Client Rewards to protect their investment.
                                              14
69189227.4
         106.   Mr. Cockerham and Mr. Sanders lied about Fialkoff and Knipe’s role in
setting up DPL rebates for their clients in order to insulate Client Rewards from the issue
and persuade the clients not to do business with Fialkoff and Knipe.
         107.   The ultimate goal in misrepresenting Fialkoff and Knipe’s involvement
with DPL payments was encourage businesses to continue to do business with Client
Rewards.
         108.   Upon information and belief, Compass’ and Foodbuy’s false statements
have damaged relationships between Fialkoff, Knipe, and certain of their clients, and/or
have had the effect of causing certain clients to stop doing business with Fialkoff and
Knipe.
         109.   Compass’ and Foodbuy’s false statements have also damaged, or threaten
to damage, Fialkoff and Knipe’s relationships with their clients in separate areas of
business they do together.
         110.   Longstanding clients of Fialkoff and Knipe with whom they have had very
strong relationships have begun questioning Fialkoff and Knipe as a result of the false
and misleading statements made by Compass and Foodbuy, resulting in those clients’
decision not to sign with Fialkoff and Knipe’s new rebate processing partner.
                                      COUNT ONE
                              (Breach of Contract – VGM)
         111.   Plaintiffs incorporate the foregoing allegations as though separately set
forth here.
         112.   Under the Independent Contractor Agreements, VGM was required to pay
Service Fees to Fialkoff and Knipe on all Rebate Revenue derived from Fialkoff and
Knipe’s clients.
         113.   Rebate Revenue included DPL payments VGM received.
         114.   VGM breached the Independent Contractor Agreements by failing to pay
Service Fees to Fialkoff and Knipe for DPL payments VGM received in consideration for
Fialkoff and Knipe’s client purchases.
                                            15
69189227.4
         115.   Fialkoff and Knipe have been harmed by VGM’s breaches of the
Independent Contractor Agreements in an amount to be proven at trial.
                                      COUNT TWO
                                     (Fraud – VGM)
         116.   Plaintiffs incorporate the foregoing allegations as though separately set
forth here.
         117.   VGM communicated false information to Fialkoff and Knipe about Rebate
Revenue VGM earned from client purchases, Service Fees payable to Fialkoff and Knipe,
and other facts related to their compensation throughout the entire time VGM owned
Client Rewards.
         118.   VGM concealed material facts from Fialkoff and Knipe about the Service
Fees they earned under the Independent Contractor Agreements during the entire time
VGM owned Client Rewards, including but not limited to VGM’s receipt of Rebate
Revenue in the form of DPL payments.
         119.   Fialkoff and Knipe were unaware that the information VGM communicated
to them was false and were unaware that VGM was concealing material information from
them.
         120.   VGM intended Fialkoff and Knipe to rely on the accuracy of the
information it provided them about their Service Fees, and intended Fialkoff and Knipe to
rely on the non-existence of the concealed facts.
         121.   Fialkoff and Knipe reasonably relied on the accuracy of the information
VGM provided them about their Service Fees and the non-existence of the information
VGM concealed, including DPL payments, by continuing to provide services to VGM
under the Independent Contractor Agreements for eight years.
         122.   Fialkoff and Knipe were harmed by VGM’s fraudulent actions in an
amount to be proven at trial.
         123.   VGM acted with malice and reckless disregard for Fialkoff and Knipe’s
rights under the Independent Contractor Agreements, and Fialkoff and Knipe are
                                            16
69189227.4
therefore entitled to an award of punitive damages in an amount to be determined at trial.
                                     COUNT THREE
              (Violation of Florida Deceptive and Unfair Trade Practices Act –
                                  Compass and Foodbuy)
         124.   Plaintiffs incorporate the foregoing allegations as though separately set
forth here.
         125.   Compass’ and Foodbuy’s actions with respect to Fialkoff and Knipe, as
alleged herein, constitute unfair methods of competition, unconscionable acts or
practices, and unfair or deceptive acts or practices in the conduct of trade and commerce.
         126.   Compass’ and Foodbuy’s wrongful actions were carried out, in large part,
by executives and employees located in Florida and were designed to inflict harm on
Fialkoff and Knipe as competitors operating business from Florida.
         127.   Compass’ and Foodbuy’s wrongful actions have caused Fialkoff and Knipe
to suffer damages.
         128.   Pursuant to Florida Statutes § 501.211(1), Fialkoff and Knipe seek a
declaratory judgment that Compass and Foodbuy have engaged in deceptive and unfair
trade practices by, among other things: (1) attempting to conceal VGM Client Rewards’
non-payment of rebates owed to its members through the coordinated offer of Settlement
Agreements and Consulting Agreements to Fialkoff and Knipe; (2) attempting to conceal
VGM Client Rewards’ non-payment of rebates owed to its members and former members
by falsely stating and implying to them that Fialkoff and Knipe were responsible for
VGM Client Rewards’ failure to pay; (3) deceptively advertising Client Rewards’ rebate
and incentives program to clients of Fialkoff and Knipe; and (4) attempting to injure
Fialkoff’s and Knipe’s reputations and business relationships to Compass’ and Foodbuy’s
competitive advantage through the communication of false and misleading information to
Fialkoff’s and Knipe’s clients.
         129.   Fialkoff and Knipe have suffered damages as a result of Compass’ and
Foodbuy’s deceptive and unfair trade practices as alleged herein and are entitled to an
                                            17
69189227.4
award of their actual damages, attorney’s fees and costs pursuant to Florida Statutes §
501.211(2).
                                      COUNT FOUR
                          (Defamation – Compass and Foodbuy)
         130.   Plaintiffs incorporate the foregoing allegations as though separately set
forth here.
         131.   Compass and Foodbuy, through their officers and employees, have made
untrue written and verbal statements of fact about Fialkoff and Knipe to their clients.
         132.   Compass and Foodbuy knew that the statements they made about Fialkoff
and Knipe were false at the time the statements were made.
         133.   Alternatively, Compass and Foodbuy acted with reckless disregard as to the
truth or falsity of the statements.
         134.   Alternatively, Compass and Foodbuy acted negligently in making the false
statements about Fialkoff and Knipe.
         135.   Compass’ and Foodbuy’s statements about Fialkoff and Knipe are
defamatory per se because considered alone, they tend to subject Fialkoff and Knipe to
distrust, contempt, and disgrace, and because they tend to injure Fialkoff and Knipe in
their trade and profession.
         136.   Alternatively, Compass’ and Foodbuy’s statements about Fialkoff and
Knipe are defamatory because considered in the context in which they were made, they
tend to subject Fialkoff and Knipe to distrust, contempt, and disgrace, and because they
tend to injure Fialkoff and Knipe in their trade and profession.
         137.   Compass’ and Foodbuy’s false statements about Fialkoff and Knipe caused
them to suffer damages in an amount to be proven at trial.
         138.   Compass and Foodbuy acted with malice and intent to sow distrust and
resentment towards Fialkoff and Knipe among their clients, and Fialkoff and Knipe are
therefore entitled to an award of punitive damages in an amount to be determined at trial.
                                       COUNT FIVE
                                             18
69189227.4
     (Tortious Interference with Business Relationships – Compass and Foodbuy)
         139.   Plaintiffs incorporate the foregoing allegations as though separately set
forth here.
         140.   Fialkoff and Knipe have established business relationships with the clients
they supplied to VGM Client Rewards, many of whom are also clients of Fialkoff and
Knipe in business lines other than foodservice consulting.
         141.   Compass and Foodbuy were at all relevant times aware of Fialkoff’s and
Knipe’s relationships with their clients.
         142.   As set forth herein, Compass and Foodbuy have intentionally and
improperly interfered, without justification, in the business relationship between Fialkoff,
Knipe, and their clients.
         143.   Fialkoff and Knipe have sustained damages from Compass’ and Foodbuy’s
interference in their business relationships in an amount to be proven at trial.
                                       COUNT SIX
                       (Injunctive Relief – Compass and Foodbuy)
         144.   Plaintiffs incorporate the foregoing allegations as though separately set
forth here.
         145.   Fialkoff and Knipe have established business relationships in the
foodservice consulting industry and in other areas of business with the clients they
supplied to Client Rewards.
         146.   Compass’ and Foodbuy’s wrongful acts, including their defamation of
Fialkoff and Knipe, have caused clients and business relations of Fialkoff and Knipe to
question their ability to handle their purchasing accounts and have made it difficult for
Fialkoff and Knipe to enjoy their business relationships in other endeavors.
         147.   Fialkoff and Knipe lack an adequate remedy at law to prevent Compass and
Foodbuy from continuing to injure their business relationships and correct the harm that
has already been done by Compass’ and Foodbuy’s actions.
         148.   Fialkoff and Knipe seek an injunction prohibiting Compass and Foodbuy
                                             19
69189227.4
from stating or implying that Fialkoff and Knipe were paid from monies that VGM Client
Rewards members were entitled to receive as rebates; prohibiting Compass and Foodbuy
from singling out the purported elimination of commissioned independent contractors
from Client Rewards’ business model as a reason Client Rewards offers to increase
rebate payouts, unless all factors underlying the decision to make the offer are disclosed;
and prohibiting Compass and Foodbuy from stating or implying that Fialkoff or Knipe
were either directly or indirectly responsible for VGM Client Rewards’ failure to pay
DPL to its members.
         149.   Fialkoff and Knipe also seek an injunction requiring Compass and Foodbuy
to correct the false statements their executives and employees have made by contacting
each person to whom the false statements were made and confirming, as applicable: that
Fialkoff and Knipe were not paid from rebates that VGM Client Rewards members were
entitled to receive; that the purported elimination of commissioned independent
contractors from Client Rewards’ business model is not the sole reason Client Rewards
has offered to increase rebate payouts, and disclosing all factors underlying the decision
to make such offers; and that neither Fialkoff nor Knipe was directly or indirectly
responsible for VGM Client Rewards’ failure to pay DPL to its members.
         150.   Fialkoff and Knipe will suffer irreparable harm absent the entry of
injunctive relief as set forth above.
         151.   The injunctive relief set forth above will serve the public interest.
                                        COUNT SEVEN
                              (Breach of Contract – Compass)
         152.   Plaintiffs incorporate the foregoing allegations as though separately set
forth here.
         153.   VGM assigned Fialkoff and Knipe’s Independent Contractor Agreements to
Compass on or about January 1, 2019.
…
         154.   Fialkoff and Knipe provided services under their Independent Contractor
                                               20
69189227.4
Agreements between January 1, 2019 and May 14, 2019.
         155.   Fialkoff and Knipe’s Service Fees for transactions that occurred in January
2019 were due in the middle of June 2019.
         156.   Compass has failed to pay Fialkoff and Knipe their Service Fees despite
their request for payment.
         157.   By its actions as described above, Compass has made it clear it will not pay
Fialkoff and Knipe what they are owed.
         158.   Compass     terminated    the   Independent    Contractor    Agreements   by
repudiating them and is therefore required to pay Service Fees to Fialkoff and Knipe for a
period of one hundred eighty (180) days after the termination.
         159.   Fialkoff and Knipe have been harmed by Compass’ breaches of the
Independent Contractor Agreements in an amount to be determined at trial.
                                       COUNT EIGHT
                              (Breach of Contract – Foodbuy)
         160.   Plaintiffs incorporate the foregoing allegations as though separately set
forth here.
         161.   Plaintiffs assert this claim in the alternative to Count Seven.
         162.   VGM assigned Fialkoff and Knipe’s Independent Contractor Agreements to
Foodbuy on or about January 1, 2019.
         163.   Fialkoff and Knipe provided services under their Independent Contractor
Agreements between January 1, 2019 and May 14, 2019.
         164.   Fialkoff and Knipe’s Service Fees for transactions that occurred in January
2019 were due in the middle of June 2019.
         165.   Foodbuy has failed to pay Fialkoff and Knipe their Service Fees despite
their request for payment.
         166.   By its actions as described above, Foodbuy has made it clear it will not pay
Fialkoff and Knipe what they are owed.
         167.   Foodbuy terminated the Independent Contractor Agreements by repudiating
                                                21
69189227.4
them and is therefore required to pay Service Fees to Fialkoff and Knipe for a period of
one hundred eighty (180) days after the termination.
         168.   Fialkoff and Knipe have been harmed by Foodbuy’s breaches of the
Independent Contractor Agreements in an amount to be determined at trial.
                                PRAYER FOR RELIEF
         WHEREFORE, Plaintiffs Jason Fialkoff and Jeff Knipe respectfully request that
the Court enter judgment in favor of Plaintiffs and against Defendants VGM Group, Inc.,
Compass Group USA, Inc. and Foodbuy, LLC as set forth above, that Compass Group
USA, Inc. and Foodbuy, LLC be enjoined as set forth above, that Plaintiffs be awarded
interest, their costs and attorney’s fees, and for such other and further relief as the Court
may deem just.

         RESPECTFULLY SUBMITTED this 27th day of June, 2019.


                                          By: /s/ Mark L. Zaiger
                                              MARK L. ZAIGER                 AT0008655
                                              SHUTTLEWORTH & INGERSOLL, P.L.C.
                                              115 Third Street SE, P.O. Box 2107
                                              Cedar Rapids, IA 52406-2107
                                              PHONE: (319) 365-9461
                                              FAX:      (319) 365-8443
                                              EMAIL: mlz@shuttleworthlaw.com
                                              Contact email:   heather@shuttleworthlaw.com

                                              and

                                              Craig M. Waugh
                                              POLSINELLI PC, AZ # 026524, pro hac
                                              vice forthcoming
                                              One E. Washington St., Ste. 1200
                                              Phoenix, AZ 85004

                                              Attorneys for Plaintiffs Jason Fialkoff and Jeff
                                              Knipe




                                             22
69189227.4
